Citation Nr: 1001635	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-34 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative radial head fracture of the 
left elbow with residual scarring. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the left knee.  

3.  Entitlement to an initial compensable disability rating 
for chondromalacia patella of the right knee.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1985 to 
February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision in which 
the Winston-Salem, North Carolina RO granted the Veteran's 
claims of entitlement to service connection for post-
operative radial head fracture of the left elbow with 
residual scarring, with an evaluation of 10 percent, 
chondromalacia patella of the left knee, with an evaluation 
of 10 percent, and chondromalacia patella of the right knee, 
with a noncompensable rating.  Jurisdiction of the claims 
folder was subsequently transferred to the Roanoke RO.  

This claim was previously before the Board and remanded in 
January 2008.  

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection, the Board 
has characterized the issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).


FINDINGS OF FACT

1.  The Veteran's post-operative radial head fracture of the 
left elbow with residual scarring has been productive of 
flexion to 120 degrees and extension to 10 degrees.

2.  Prior to June 8, 2006, the Veteran's left knee had full 
range of motion and did not have additional functional loss 
due to pain, weakness, excess fatigability, or 
incoordination.  
3.  Since June 8, 2006, the Veteran's left knee disability 
has 10 degrees of extension with joint function limited by an 
additional 4.5 degrees due to pain, weakness, and lack of 
endurance.   

4.  The Veteran's right knee disability has full range of 
motion and does not have additional functional loss due to 
pain, weakness, excess fatigability, or incoordination.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for post-operative radial head fracture of the 
left elbow with residual scarring have not been met at any 
time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5024, 
5205-5208 (2009).

2.  Prior to June 8, 2006, the criteria for entitlement to an 
initial evaluation in excess of 10 percent for chondromalacia 
patella of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, DCs 
5019, 5260, 5261 (2009).

3.  Beginning June 8, 2006, the criteria for an evaluation of 
20 percent for chondromalacia patella of the left knee have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a, DCs 5019, 5260, 5261 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

4.  The criteria for entitlement to an initial compensable 
evaluation for chondromalacia patella of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a, DCs 5019, 5260, 5261 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009), was signed into law 
on November 9, 2000.  Implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2009).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

The RO's May 2006 and February 2008 notice letters described 
the evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above, 
including informing the Veteran to provide any evidence in 
his possession that pertains to the claim, consistent with 
the law in effect at that time.  This notification would also 
apply to the "downstream" issue of entitlement to an 
earlier initial disability rating and effective date.  See 
VAOPGCPREC 8-03.  In addition, these letters provided notice 
as to how disability ratings and effective dates are assigned 
and the type of evidence that impacts these types of 
determinations, consistent with the United States Court of 
Appeals for Veterans Claims (Court) decision in Dingess, 
supra.  Subsequently, the RO readjudicated the claims and 
issued a September 2008 Supplemental Statement of the case 
(SSOC).  Hence, while some of this notice was provided after 
the rating action on appeal, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or SSOC, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran's service treatment 
records, post-service VA treatment records, and identified 
private treatment records have been obtained.  Additionally, 
she has been afforded two VA examinations for her 
disabilities.  The reports of these examinations reflect that 
the examiners reviewed the Veteran's past medical history, 
recorded her current complaints, conducted appropriate 
physical examinations and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above; it finds that the notice and development of 
the claims decided herein has been consistent with these 
provisions.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Pertinent Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the Board points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
the schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).



III.  Analysis

Left Elbow

The Veteran's left elbow has been rated by analogy to 
tenosynovitis under DCs 5024-5207.  See 38 C.F.R. § 4.20 
(2009) (when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous); see also 38 C.F.R. § 4.27 (2009) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  Tenosynovitis is 
rated based on limitation of motion of the affected part.  
See 38 C.F.R. § 4.71a, DC 5024 (2009).

Limitation of motion of the elbow is rated under 38 C.F.R. § 
4.71a, DCs 5205 through 5208.  Diagnostic Code 5205 applies 
to ankylosis of the elbow and assigns a 30 percent rating for 
favorable ankylosis at an angle between 90 degrees and 70 
degrees of the Veteran's minor (left) elbow.  Diagnostic Code 
5206 assigns a 20 percent rating when flexion of the minor 
elbow is limited to 90 degrees.  Diagnostic Code 5207 assigns 
a 20 percent rating when extension of the minor elbow is 
limited to 75 degrees.  Diagnostic Code 5208 assigns a 20 
percent rating for flexion of the forearm limited to 100 
degrees and extension of the forearm limited to 45 degrees.

Normal range of motion for the elbow is flexion to 145 
degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2009).

At a December 2004 VA examination, the Veteran stated that 
she does not have full extension capabilities in regards to 
her left elbow, with continued pain and stiffness upon use.  
The Veteran indicated that she was right hand dominant.  Upon 
examination, left elbow flexion was to 145 degrees and 
extension was to -5 degrees.  There was full supination and 
pronation.  Range of motion was not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination 
following repetitive use.  X-rays of the left elbow suggested 
a prior resection of the proximal end of the left radius.  
There was no significant left elbow abnormality.  There was 
no evidence of ankylosis of the elbow joint.

At a June 2006 VA fee-basis examination, the Veteran stated 
that she could not fully straighten out or bend her left 
elbow and that she was in constant pain.  The Veteran stated 
that her condition does not cause incapacitation.  The left 
elbow had flexion to 120 degrees and extension to 10 degrees.  
Left elbow joint function was additionally limited by pain 
and lack of endurance after repetitive use by an additional 8 
degrees, but was not limited by fatigue, weakness and 
incoordination.  post-operative radial head fracture of the 
left elbow with residuals.  An MRI of the left elbow showed 
no evidence of fracture or other significant bone or soft 
tissue abnormality.  

There is no competent medical evidence suggestive of 
ankylosis.  Therefore, an increased rating under Diagnostic 
Code 5205 is not warranted.

Additionally, in the absence of evidence of left elbow 
flexion limited to 90 degrees, an increased rating under 
Diagnostic Code 5206 is not warranted.  In the absence of 
evidence of limitation of extension to 75 degrees, a 20 
percent rating is not warranted under Diagnostic Code 5207.  
Because flexion is not limited to 100 degrees accompanied by 
extension limited to 45 degrees, a 20 percent rating is not 
warranted under Diagnostic Code 5208.  Furthermore, though 
pain and lack of endurance after repetitive caused an 
additional 8 degrees of functional loss during the June 2006 
VA fee-basis examination, i.e. flexion to 112 degrees and 
extension to 18 degrees, such does not warrant a higher 
rating under any of these criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

The Board notes that the Veteran has a left elbow scar.  
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).

The December 2004 VA examiner noted a hypopigmented linear 
scar over the extensor aspects of the left elbow.  It was 
slightly raised, but there was no tissue loss, ulceration, 
adherence, disfigurement or keloid formation.  The June 2006 
VA fee-basis examiner noted an 8 cm by 1.5 cm scar on the 
left elbow with hypopigmentation of less than six square 
inches.  There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hyperpigmentation or abnormal texture.  

There is no competent medical evidence to suggest, nor does 
the Veteran contend, that the scar on the left elbow 
manifests symptomatology that requires a separate disability 
rating.  Accordingly, based on the medical evidence, the 
Board finds that a separate rating for the asymptomatic scar 
is not warranted.

As the Board finds that the record presents no basis for an 
assignment of a disability rating for the Veteran's left 
elbow disability, there is no basis for staged ratings of the 
disability pursuant to Fenderson and Hart.  Fenderson, 12 
Vet. App. at 126; Hart, 21 Vet. App. at 509-10.

For the reasons provided above, the preponderance of evidence 
is against the Veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102.

Left and Right Knee Disabilities

The Veteran's right and left knee disabilities have been 
rated by analogy to bursitis under Diagnostic Codes (DCs) 
5019-5260.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  Bursitis is 
rated based on limitation of motion of the affected part.  
See 38 C.F.R. § 4.71a, DC 5024 (2009).

Limitation of knee motion is rated under DC 5260 and DC 5261.  
Under DC 5260, a 20 percent rating is assigned for flexion 
limited to 30 degrees, and 30 percent for flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, a 20 
percent rating is assigned for extension limited to 15 
degrees, a 30 percent for extension limited to 20 degrees, a 
40 percent for extension limited to 30 degrees, and a 50 
percent for extension limited to 45 degrees.  38 C.F.R. § 
4.71a, DC 5261.
Normal range of motion for the knee is flexion to 140 degrees 
and extension to 0 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2009).

At the Veteran's December 2004 VA examination, range of 
motion was full in the knees.  At the June 2006 VA fee-basis 
examination, the right knee had flexion to 140 degrees and 
zero degrees extension, and the left knee had flexion to 125 
degrees and extension to 10 degrees.  Such does not allow for 
an increased disability rating under either DC 5260 or 5261.  

Additionally, with regard to the right knee, there is no 
evidence in the medical record of additional functional 
limitation of the right knee due to pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  

As the Board finds that the record presents no basis for an 
assignment of an increased rating for the Veteran's right 
knee disability, there is no basis for staged ratings of the 
disability pursuant to Fenderson and Hart.  Fenderson, 12 
Vet. App. at 126; Hart, 21 Vet. App. at 509-10.

With regard to the left knee, the December 2004 VA 
examination report is negative for additional functional 
limitation of the right knee due to pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  
However, the June 2006 VA fee-basis examiner stated that the 
Veteran's left knee function was limited by an additional 4.5 
degrees due to pain, weakness, and lack of endurance, 
bringing her total loss of extension to 15 degrees.  Thus, 
the Board finds that a schedular rating of 20 percent based 
on loss of extension under DC 5261 for the left knee 
disability is warranted from the date of the VA fee-basis 
examination, or June 8, 2006.  
See id. 

The Board acknowledges that ligament testing of the left knee 
was abnormal with slight instability during the June 2006 VA 
fee-basis examination.  A veteran who has degenerative 
arthritis and instability of the knee may receive separate 
ratings, provided that any separate rating must be based upon 
additional disability.  See VAOPGCPREC 23-97, citing 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
However, in this case there is no objective evidence of 
arthritis in the left knee to warrant a separate rating for 
instability.  Moreover, it would be of no advantage to rate 
the Veteran's left knee under DC 5257 pertaining to 
instability, as it would result in a lower disability rating 
than the 20 percent currently assigned.   

Extraschedular rating/TDIU consideration

In the current appeal, the Board has considered the issue of 
whether the Veteran's left elbow and left and right knee 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization or marked 
interference with employment due to the Veteran's left elbow 
and left and right knee disabilities.  Additionally, the 
Veteran, at her June 2006 VA fee-basis examination denied any 
periods of incapacitation.  As a result, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) 
are not met.  See Bagwell, Vet. App. at 339; Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Moreover, in light of the absence of evidence of marked 
occupational impairment, deficiencies in work, or reduced 
reliability and productivity, resulting from these service-
connected disabilities alone, without regard to the Veteran's 
age, the Board concludes that consideration of the issue of 
entitlement to a total disability rating based on individual 
unemployability is not appropriate.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  



ORDER

Entitlement to an initial disability rating in excess of 10 
percent for post-operative radial head fracture of the left 
elbow with residual scarring is denied. 

Effective June 8, 2006, entitlement to an increased 
evaluation, 20 percent, for service-connected chondromalacia 
patella of the left knee is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an initial compensable disability rating for 
chondromalacia patella of the right knee is denied.  



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


